Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendments and arguments as filed on 03/17/2021. Claims 21-25 and 28-37 remain active in this application and an action on these claims follows. Claims 1-20 and 26-27 have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The written specification is amended as follows:
In paragraph [0001], line 5, inserted the phrase ‘now abandoned,’ after the term (filed July 3, 2014,). 
Claims 21-25 and 28-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen M. Johnson whose telephone number is 571-272-6877 and whose e-mail address is (Stephen.Johnson@uspto.gov). The examiner can normally be reached on Monday through Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The Central FAX phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 800-786-9199.


			/STEPHEN JOHNSON/                                    Primary Examiner, Art Unit 3641                                                                                                                                                                    			SMJ
			April 4, 2021